Citation Nr: 0740369	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied service connection for hypertension.  In July 2004, 
the Board remanded this appeal for further development.  


FINDINGS OF FACT

The veteran's hypertension was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 C.F.R. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2003 letter, issued prior to the 
decision on appeal, and in a January 2005 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  In August 2005 
he was notified that further attempts to obtain his service 
separation examination were unsuccessful.  The case was last 
readjudicated in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service medical records; post-service 
private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran's service medical records show no complaints, 
findings, or diagnoses of hypertension or any elevated blood 
pressure readings.  On a medical history form at the time of 
a March 1970 separation examination, the veteran checked that 
he did not have high or low blood pressure.  The March 1970 
objective separation examination report is apparently not 
available.    

There is no evidence of hypertension in the year after the 
veteran's period of service, or for many years later.  In 
fact, the first post-service evidence of record of 
hypertension is in January 1995, decades after the veteran's 
period of service.  In this regard, a January 1995 history 
and physical report from Baptist Medical Center noted that 
the veteran reported that he had suffered three episodes of 
retrosternal chest pain with the most significant episode 
twenty minutes prior to his arrival in the emergency room 
during which he had diaphoresis and was slightly nauseous.  
It was noted that he had a past history of coronary artery 
disease and that he also had a past history of significant 
hypertension that was previously treated with an uncertain 
anti-hypertensive.  The veteran stated that he had blood 
pressure checks at a drug store that were greater than 100 
diastolic, but that he had not really sought medical care for 
that.  The report indicated that the veteran's blood pressure 
on arrival was 178/118.  A January 1995 discharge summary 
from that facility related a final diagnosis of hypertension.  

A January 1995 treatment entry from L. E. Stroud, M.D., 
indicated an impression that included hypertension, 
moderately severe.  Blood pressure readings at that time were 
150/100 and 130/100.

Subsequent post-service private and VA treatment records show 
treatment for disorders including hypertension and heart 
problems.  

A December 2003 VA general medical examination report noted 
that the veteran reported that prior to his period of 
service, he did not have any problems.  He stated that while 
in the service, he was diagnosed with hypertension.  The 
veteran indicated that he was currently being treated for 
hypertension, coronary artery disease for which he was 
awaiting a heart stent, and for prostate cancer.  The 
diagnoses included hypertension and coronary artery disease.  

A March 2004 VA treatment entry related diagnoses including 
coronary artery disease, status post stents, and 
hypertension.  

The Board observes that the December 2003 VA general medical 
examination report noted that the veteran stated that he was 
diagnosed with hypertension while he was in the service.  
However, that statement is not supported by the service 
medical records.  As such, it is not probative in linking the 
veteran's present hypertension with service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  Moreover, he denied hypertension on his 
Report of Medical History in March 1970, and on his claim for 
service connection, he noted that he was not treated for 
hypertension until approximately 1980, 10 years after his 
discharge from service.  

The Board observes that the evidence fails to show the 
condition in service or for many years following service.  
The veteran has alleged that he was told his blood pressure 
was high at his discharge examination.  However, the veteran 
specifically checked that he did not have hypertension on a 
medical history form at the time of the March 1970 separation 
examination.  Unfortunately, the actual objective March 1970 
separation examination is not available.  However, the 
veteran reported that he did not receive treatment for 
hypertension until at least 10 years after his discharge from 
service.  

Thus, even assuming for the sake of argument that the veteran 
had an elevated blood pressure reading at discharge, the lack 
of treatment for 10 years after service preponderates against 
a finding of the existent of a chronic condition at discharge 
or for many years thereafter.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low 
back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

Additionally, the veteran, as a layperson, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, the Court has held 
that a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
Therefore, the veteran's assertions that he had hypertension 
in service, standing alone, do not provide a basis on which 
to grant his claim.

In summary, the evidence shows the veteran's hypertension 
began many years after his period of service and was not 
caused by any incident of service.  This condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a hypertension, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for hypertension is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


